Citation Nr: 0119710	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to December 19, 1995, 
for the award of compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2001) for chronic right lower 
leg lymphedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal arises from a September 1997 rating decision of 
the Washington, D.C., Regional Office (RO) which granted 
service connection for chronic lymphedema of the right leg as 
a result of Department of Veterans Affairs (VA) medical 
treatment.  See 38 U.S.C.A. § 1151.  The effective date of 
this award was determined to be December 19, 1995, and this 
disorder is currently evaluated as 30 percent disabling.  The 
veteran appealed the effective date determination and the 
evaluation.  In a written statement received in April 2000, 
the veteran withdrew the issues of an increased evaluation 
for chronic lymphedema.  This issue is therefore no longer in 
appellate status.

A hearing was held before the Board of Veterans' Appeals 
(Board) in February 2001.  The undersigned conducted this 
hearing and will make the final determination in this case.  
38 U.S.C.A. § 7102(a) (West Supp. 2001).


REMAND

Based on the veteran's service medical records and VA 
examinations in November 1968 and April 1969, the RO prepared 
a rating decision in June 1969 that granted service 
connection for paresis of the peroneal nerve in the left leg 
as a residual of a shrapnel wound, dermatomycosis, post-
operative ganglion of the right wrist, and a scar on the left 
calf.  All of these disorders were found to be noncompensable 
except for the paresis of the left leg which was rated as 20 
percent disabling.

A VA Hospital Summary for a period of hospitalization in 
November 1984 was received by the RO's adjudication division 
on January 11, 1985.  This summary noted that the veteran had 
a history of right ankle sprain in October 1984 that was 
treated with a cast.  He complained of a tight cast which was 
removed after 4 or 5 days.  The veteran continued to complain 
of pain and tenderness in his right calf and a temperature of 
a 101 degrees the night before admission.  He was 
hospitalized to rule out deep venous thrombosis (DVT).  A 
Doppler study conducted during the hospitalization was 
positive for DVT.  The veteran was discharged from the 
hospital on medication and follow-up with the coagulation 
clinic.

On December 12, 1995, the RO received a claim for entitlement 
to service connection for a vascular disability associated 
with the right leg resulting from VA medical treatment.  It 
was claimed that the veteran had been treated at a VA Medical 
Center (VAMC) for a sprained right ankle on which a cast was 
applied.  Because this cast was too tight, the veteran had 
developed blood clots in his right leg.

Another set of VA treatment records dated from October 1994 
to November 1995 were received in September 1996.  Included 
in these records was another copy of the VA Hospital Summary 
for the period of hospitalization in November 1984.  In 
addition, an outpatient record from an orthopedic clinic 
dated in late October 1984 indicated that the veteran had 
been seen for a sprained anterior tali-fibular ligament.  The 
plan included the application of a cast.  A VA vascular 
examination of December 1996 diagnosed chronic lymphedema in 
the right leg possibly secondary to initial DVT.  The 
examiner opined that the veteran's right leg DVT developed 
soon after the application of a cast on the right lower 
extremity in 1984.

By rating decision of September 1997, the RO granted service 
connection for chronic lymphedema of the right lower 
extremity due to DVT under the provisions of 38 U.S.C.A. 
§ 1151.  This disorder was evaluated as 10 percent disabling 
effective from December 19, 1995.

In the notice of disagreement (NOD) received in December 
1998, the representative argued that the claim for service 
connection for chronic lymphedema of the right leg was 
initially filed by the veteran in the mid-1980's.  A 
statement of the case (SOC) was issued in August 1999.  The 
RO indicated that the effective date assigned for the award 
of service connection for chronic lymphedema was set as the 
date the veteran had filed a claim for a right leg disability 
arising from VA medical treatment.  After a review of the 
claims file, it was determined by the RO that the veteran had 
not filed a claim for a right leg disability prior to 
December 1995.

At his Board hearing in February 2001, the veteran testified 
that he had submitted a claim for his right leg vascular 
disorder in February 1990.  He claimed that as a lay person 
he did not understand what terminology to use as a 
description and listed this disorder as varicose veins.

A review of the claims file reveals that on February 22, 
1990, the RO received a VA Form 21-4138 (Statement in Support 
of Claim) from the veteran.  He requested a re-evaluation of 
all his service-connected disabilities.  He indicated that he 
had received treatment at his local VAMC for disabilities 
associated with his left leg, skin, bilateral varicose veins, 
back, respiratory system, scar tissue, and shrapnel in his 
left leg.  In addition, on the back of this form he wrote:

I now favor my "good" leg to compensate 
for my weakness in my injured leg - 
causing my "good" leg to bear the full 
weight and develop blood clots.

Following this sentence, the veteran noted the year 1985 with 
the abbreviation "VAMC" next to it.

By rating decision of April 1991, the RO granted an increased 
evaluation for the veteran's service-connected skin disorder.  
Entitlement to service connection for varicose veins and a 
lumbosacral strain was denied.

Based on the above facts, the Board finds that a claim for 
entitlement to service connection for "blood clots" in the 
right leg resulting from the veteran's service-connected left 
leg shrapnel wound (and its residuals) has remained pending 
since February 22, 1990.  See 38 C.F.R. §§ 3.155(a), 3.310(a) 
(2000).  It is clear that the veteran's claim for service 
connection for varicose veins was denied in April 1991 and 
this claim is now final.  However, the veteran's statement of 
February 1990 appears to raise a separate issue of "blood 
clots" that has yet to be adjudicated by the agency of 
original jurisdiction.  As the RO has yet to decide this 
claim for secondary service connection, the Board lacks 
jurisdiction to review the claim at this time.  See 
38 U.S.C.A. §§ 511(a); 7104(a) (West 1991 & Supp. 2000).  In 
addition, as an award of secondary service connection for 
"blood clots" could have a direct impact on the 
determination of a effective date for the award of service 
connection for right leg lymphedema, these claims are 
inextricably intertwined.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  Therefore, the Board must hold in abeyance 
the current claim for an earlier effective date until the RO 
has decided the issue of entitlement to secondary service 
connection for "blood clots."

In remanding this case the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, (to 
be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process, including the elimination of any 
duty on the part of the claimant to file a well grounded 
claim.  Under section 3 of the Veterans Claims Assistance Act 
of 2000, (to be codified at 38 U.S.C. § 5103A), VA is 
required to assist in the development of pertinent evidence 
until no reasonable possibility exists that such assistance 
would aid in substantiating a claim.  Efforts to obtain 
records in the possession of the U. S. government must 
continue until it is reasonably certain that such records do 
not exist or that further efforts to obtain these records 
would be futile.  VA must notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification must, (a) identify the specific 
records the Secretary is unable to obtain; (b) briefly 
explain the efforts that the Secretary made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify all 
healthcare providers who have treated him 
for his right leg vascular problems 
(blood clots).  Based on his response, 
the RO should attempt to procure copies 
of all VA and private treatment records 
which have not previously been obtained 
from identified sources.  If such records 
are unavailable, any identified VA 
facility should be specifically requested 
to so indicate.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of his claimed blood clots 
of the right leg.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiners must then determine if the 
veteran currently suffers with a chronic 
vascular disability which the veteran has 
characterized as blood clots.  If so, 
then the examiner should determine 
whether it is at least as likely as not 
that this disability is etiologically 
related to any incident of the veteran's 
military service or his service-connected 
shrapnel wound of the left leg and its 
residuals.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
examinations should be associated with 
the veteran's claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO should determine whether any 
vascular disorder characterized by blood 
clots is entitled to service connection 
either on a direct or secondary basis.  
The veteran should be notified of this 
decision and his appellate rights.  If a 
timely NOD and substantive appeal are 
received from the veteran, only then 
should this issue be referred to the 
Board for appellate review.

6.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to an effective date prior to December 
19, 1995 for the award of service 
connection for chronic lymphedema of the 
right lower leg.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


